DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 3 recites “bonds of aromatic urethane” while the specification states “bonds of aromatic polyurethane” in P10 and P100.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 10 recites the limitation "the battery cell".  There is insufficient antecedent basis for this limitation in the claim.
Since claims 11 and 14-15 are dependent upon claim 10, they are rejected for the same reason.
In order to advance prosecution, the Examiner is interpreting “the battery cell” to mean an individual battery cell from the plurality of battery cells.

Claim 12 recites the limitation "the other surface".  There is insufficient antecedent basis for this limitation in the claim. 
It is unclear what is mean by “the other surface” because the sealing portion would have 4 surfaces overall: a “pinched” surface facing the electrode assembly, a “pinched” surface facing opposite of the electrode assembly, a flat surface facing in a first direction perpendicular to the “pinched” surface, and a flat surface facing in a direction opposite the surface facing in the first direction perpendicular to the “pinched” surface.
In order to advance prosecution, the examiner is interpreting “the other surface” to be any of the surfaces except the “pinched” surface facing the electrode assembly.
Since claim 13 is dependent upon claim 12, it is rejected for the same reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-6, and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kilhenny et al (US 20210257690 A1, as given in the 12/21/2021 IDS).
Regarding claim 1, Kilhenny discloses a battery module (assembly 1004 in Fig. 10, 2001 in Fig. 12) comprising: a battery cell stack in which a plurality of battery cells are stacked (cells 103 and 104 in Fig. 10); and a heat conduction member (thermal management multilayer sheet 401 in Fig. 6, 402 in Fig. 7, and 403 in Figs. 10 and 12) disposed on one surface of the battery cell stack, wherein the heat conduction member comprises a porous insulating layer (compressible thermal insulating layer 62 and 83 in Figs. 6-7) and a conductive layer (one of heat-spreading layers 61 and 63 in Figs. 6-7) disposed on a surface of the porous insulating layer (P39, 42, 58, 60, 67,72, 77).

Regarding claim 2, Kilhenny discloses wherein the porous insulating layer is formed of a copolymer polymer comprising a first polymer segment being a hydrogen-bondable polymer segment and a second polymer segment comprising a polyol structure (polyurethane foam, P43-44, 47, 62).

Regarding claim 3, Kilhenny discloses wherein the first polymer segment comprises bonds of aromatic urethane or bonds of aromatic urea (polyurethane foam, P43-44, 47, 62).

Regarding claim 5, Kilhenny discloses wherein the conductive layer is formed of at least one selected from the group consisting of aluminum (Al), nickel (Ni), copper (Cu), silver (Ag), gold (Au), zinc (Zn), tin (Sn), and iron (Fe), or alloys thereof (P40). 

Regarding claim 6, Kilhenny discloses wherein the conductive layer is formed of at least one material selected from the group consisting of a carbon rod, spherical carbon, carbon nanotubes, and graphene (P40).

Regarding claim 8, Kilhenny discloses wherein the porous insulating layer is provided with a plurality of pores formed therein, or is provided with a through-hole penetrating through the porous insulating layer in a thickness direction (Fig. 6 shows that the thermal insulating layer can be porous, and further the pores would be considered a through-hole penetrating through the porous insulating layer in a thickness direction).

Regarding claim 9, Kilhenny discloses wherein the conductive layer comprises: a first conductive layer disposed on a surface of the porous insulating layer disposed outside the through-hole; and a second conductive layer disposed on an internal surface of the through-hole to be connected to the first conductive layer (heat-spreading layers 61 and 63 in Figs. 6-7 are disposed on each side of the porous insulating layer in a thickness direction). 

Regarding claim 10, Kilhenny discloses the battery module further comprising: a first plate disposed to face one surface of the battery cell stack; and a second plate disposed to face another surface of the battery cell stack, wherein the heat conduction member is disposed between the battery cell stack and the second plate (any two of the housing plates of the Fig. 12 embodiment with housing 800, P82).

Regarding claim 11, Kilhenny discloses wherein the battery cell comprises an electrode assembly (electrode assembly 52 in Fig. 11) and a pouch accommodating the electrode assembly and forming an exterior of the battery cell (flexible housing, pouch, 51 in Fig. 11), the pouch comprises an accommodation portion, accommodating the electrode assembly therein (section where the electrode assembly is inside the pouch in Fig. 11), and a sealing portion formed on an edge of the accommodation portion (edges of the pouch that seals and completely encloses the electrode assembly in Fig. 11), and the heat conduction member is attached to a plurality of battery cells on a surface formed by the accommodation portion and the sealing portion (see Fig. 12, P79-82).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kilhenny et al (US 20210257690 A1, as given in the 12/21/2021 IDS).
Regarding claim 14, Kilhenny discloses wherein the porous insulating layer has a thickness of 51 µm to 2,997 μm (P53) and the conductive layer has a thickness of 25.4 µm to 127 μm (P41). One of ordinary skill in the art would recognize that these ranges can be added together to find the thickness of the heat conduction member to be in a range of 76.4 µm to 3124 µm which overlaps the claimed range of 100 µm to 500 µm, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05)

Regarding claim 15, Kilhenny discloses a cooling device (cooling fins 200 and cooling plate 300 in Fig. 3), but not that the cooling device is coupled to the second plate. However, this is just merely a rearrangement of parts and one of ordinary skill in the art would necessarily choose to rearrange the cooling device to be coupled to the second plate in order to, for example, cool the second plate, because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kilhenny et al (US 20210257690 A1, as given in the 12/21/2021 IDS) in view of TRiiSO (Polycarbonate Diols).
Regarding claim 4, Kilhenny discloses the porous insulating layer is polyurethane foam, but does not explicitly disclose the polyurethane foam wherein the second polymer segment comprises at least one aliphatic polyol selected from the group consisting of polyethylene glycol, polytetramethylene ether glycol, polypropylene glycol, polycarbonate diol, polycaprolactone diol, and an ethylene-propylene glycol copolymer.
TRiiSO teaches polycarbonate polyols that can be used to produce polyurethane (page 1). TRiiSO teaches polycarbonate diols provide significantly enhanced hydrolytic stability, impact resistance, hardness, and chemical resistance (page 1). TRiiSO teaches polycarbonate-polyurethanes enhanced UV resistance, excellent resistance to oils and fuels, and better abrasion resistance and tensile and tear strength compared to polyether-based polyurethanes (page 1).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of TRiiSO within the porous insulating layer of Kilhenny and modified the polyurethane foam to be a polycarbonate-polyurethane foam given that TRiiSO teaches polycarbonate diols provide significantly enhanced hydrolytic stability, impact resistance, hardness, and chemical resistance, and polycarbonate-polyurethanes enhanced UV resistance, have excellent resistance to oils and fuels, and show good abrasion resistance and tensile and tear strength.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kilhenny et al (US 20210257690 A1, as given in the 12/21/2021 IDS) in view of Park et al (US 20100310930 A1).
Regarding claim 7, Kilhenny discloses wherein the battery cell comprises an electrode assembly (electrode assembly 52 in Fig. 11) and a pouch accommodating the electrode assembly and forming an exterior of the battery cell (flexible housing, pouch, 51 in Fig. 11), the pouch comprises an accommodation portion, accommodating the electrode assembly therein (section where the electrode assembly is inside the pouch in Fig. 11), and a sealing portion formed on an edge of the accommodation portion (edge of the pouch that seals and completely encloses the electrode assembly in Fig. 11).
Kilhenny discloses the heat conduction member comprises a porous insulating layer and a conductive layer disposed on a surface of the porous insulating layer (see claim 1 rejection above). Kilhenny discloses wherein the porous insulating layer has a thickness of 51 µm to 2,997 μm (P53) and the conductive layer has a thickness of 25.4 µm to 127 μm (P41).
However, Kilhenny does not disclose wherein the heat conduction member has a thickness greater than a thickness of the sealing portion.
Park teaches a pouch type secondary battery (P26) which includes a first sealing portion (123 in Figs. 3 and 5, P28). Park discloses the total thickness of the pouch may be typically 40 to 120 µm (P44).
It would have been obvious to one of ordinary skill in the art to substitute the battery cell of Kilhenny with the battery cell of Park because they are both pouch-type battery cells, and because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).
One of ordinary skill in the art would recognize that the thickness of the heat conduction member of Kilhenny can be found by the sum of the thickness range of the porous insulating layer and the conductive layer. The thickness of the heat conduction member of Kilhenny is 76.4 µm to 3124 µm.
One of ordinary skill in the art would recognize that if the total thickness of the battery cell of Park is 40 µm to 120 µm, then the thickness of the sealing portion of Park is smaller than the total thickness of the battery cell.
One of ordinary skill in the art would recognize that they could choose wherein the heat conduction member has a thickness greater than a thickness of the sealing portion (such as choosing the thickness of the heat conduction member to be 76 µm and choosing the thickness of the battery cell to be 40 µm, in which a skilled artisan would recognize the sealing portion would be smaller in thickness), and one of ordinary skill in the art would choose to do so because a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kilhenny et al (US 20210257690 A1, as given in the 12/21/2021 IDS) in view of Hoon et al (KR101960922B1 as given in the 05/24/2021 IDS, using the machine English translation from Espacenet provided).
Regarding claim 12, Kilhenny discloses wherein the sealing portion is disposed in such a manner that one surface of the sealing portion faces one surface of the accommodation portion (see Fig. 11, since the sealing portion is a three dimensional object, a “pinched” surface of the sealing portion faces the electrode assembly therefore faces the accommodating portion), and the other surface of the sealing portion faces the second plate (since the plates of the housing 800 are on every side, then any other surface of the sealing portion would be facing the second plate in housing 800).
However, Kilhenny does not disclose wherein the heat conduction member comprises a first heat conduction member disposed on the other surface of the sealing portion, a second heat conduction member disposed on one surface of the sealing portion, and a third heat conduction member disposed on a surface of the accommodation portion facing the one surface of the sealing portion, and the first to third heat conduction members are compressed in a thickness direction to be disposed between the second plate and the battery cell stack.
Hoon teaches, in conventional cooling of a battery module, a method of interposing a cooling fin in the form of a metal plate between pouch-type secondary batteries when configuring the battery module is widely used (P7). Hoon teaches according to the conventional cooling configuration of the battery module there is a problem in that it is difficult to properly secure the cooling performance (P8). Hoon teaches there is a case in which the sealing part of the pouch-type secondary battery is folded in one direction in order to reduce the volume of the battery module, and in this case, cooling may not be sufficiently performed in the portion where the folded sealing part is located (P8). Hoon teaches a solution to this problem that can effectively improve the cooling performance of a battery module (P23).
Hoon teaches a heat conduction member (cooling member 200 in Fig. 9, P81) comprises a first heat conduction member disposed on the other surface of the sealing portion, a second heat conduction member disposed on one surface of the sealing portion, and a third heat conduction member disposed on a surface of the accommodation portion facing the one surface of the sealing portion (see annotated Hoon Fig. 9 below).

    PNG
    media_image1.png
    325
    566
    media_image1.png
    Greyscale

Annotated Hoon Fig. 9

Therefore, it would have been obvious to one of ordinary skill in the art to have modified Kilhenny with the teaching of Hoon in order to provide wherein the heat conduction member comprises a first heat conduction member disposed on the other surface of the sealing portion, a second heat conduction member disposed on one surface of the sealing portion, and a third heat conduction member disposed on a surface of the accommodation portion facing the one surface of the sealing portion, and the first to third heat conduction members are compressed in a thickness direction to be disposed between the second plate and the battery cell stack, given that Hoon teaches this configuration can improve cooling performance of a battery module.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kilhenny et al (US 20210257690 A1, as given in the 12/21/2021 IDS) in view of Hoon et al (KR101960922B1 as given in the 05/24/2021 IDS, using the machine English translation from Espacenet provided) as applied to claim 12, further in view of Kaplan et al (US 20030068490 A1).
Regarding claim 13, modified Hoon does not meet the limitation wherein the heat conduction member has shrinkage of 90% or less in the thickness direction.
Kaplan teaches dimensionally stable, low density, all water blown polyurethane foams that are prepared predominantly with low functional polyester polyols (P13). Kaplan teaches these foams have an open cell content sufficient to prevent shrinkage of the foam (P13). Kaplan teaches resistance to shrinkage means less than about 5% shrinkage of a polyurethane foam material (P37).
Kaplan teaches a shrinkage of less than about 5%, which overlaps the claimed range of a shrinkage of 90% or less, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).
One of ordinary skill in the art would recognize that the shrinkage would be in all directions, including the thickness direction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kaplan and substituted the polymer-based foam of Kilhenny with dimensionally stable, low density, all water blown polyurethane foams that are prepared predominantly with low functional polyester polyols with shrinkage within the claimed range as taught by Kaplan, given that Kaplan teaches these foams have an open cell content sufficient to prevent shrinkage of the foam. Further, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kilhenny et al (US 20210257690 A1, as given in the 12/21/2021 IDS) as applied to claim 1, further in view of Kaplan et al (US 20030068490 A1).
Regarding claim 16, Kilhenny discloses the heat conduction member can be a polymer-based foam (polyurethane foam, P43-44, 47, 62), however does not disclose wherein the heat conduction member has an elongation rate of 10% or less in a thickness direction.
Kaplan teaches dimensionally stable, low density, all water blown polyurethane foams that are prepared predominantly with low functional polyester polyols (P13). Kaplan teaches these foams have an open cell content sufficient to prevent shrinkage of the foam (P13). Kaplan teaches the polyurethane foam that has less than 10% elongation (P42). 
One of ordinary skill in the art would recognize that the elongation would be in all directions, including the thickness direction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Kaplan and substituted the polymer-based foam of Kilhenny with dimensionally stable, low density, all water blown polyurethane foams that are prepared predominantly with low functional polyester polyols as taught by Kaplan, given that Kaplan teaches these foams have an open cell content sufficient to prevent shrinkage of the foam. Further, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729